Simmons, C. J.,
dissenting. The constitution of this State provides that no special law shall be enacted in any case for which provision has been made by an existing general law. There being a general law regulating the rate of interest to be •charged on loans by persons and corporations, the General Assembly has no power to enact a law authorizing one bank or class of banks, which receive deposits not subject to check and pay interest thereon, to charge a higher rate of interest than •other persons or banks. Such a law is special and prohibited by the constitution, and is not made a general law by the fact “that the banks are classified as above indicated. Such a classification would be arbitrary and unreasonable.